Case: 13-60479      Document: 00512633573         Page: 1    Date Filed: 05/16/2014




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT


                                    No. 13-60479
                                  Summary Calendar
                                                                         United States Court of Appeals
                                                                                  Fifth Circuit

                                                                                FILED
                                                                            May 16, 2014
ROBERT ANTHONY HUBBARD,
                                                                           Lyle W. Cayce
                                                                                Clerk
                                                 Plaintiff–Appellant,

v.

CORRECTIONAL OFFICER UNKNOWN SIKES; CORRECTIONAL
OFFICER UNKNOWN WALKER; CORRECTIONAL OFFICER TERRY
RUDOLPH; LIEUTENANT SANDRA SMOOT; SERGEANT UNKNOWN
FOSTER; WARDEN JOHNNY CROCKETT; CAPTAIN UNKNOWN
DONALD,

                                                 Defendants–Appellees.


                   Appeal from the United States District Court
                     for the Southern District of Mississippi
                             USDC No. 4:10-CV-131


Before WIENER, OWEN, and HAYNES, Circuit Judges.
PER CURIAM: *
       Robert Anthony Hubbard, former Mississippi prisoner # 109084, filed a
civil rights complaint under 42 U.S.C. § 1983 against Kemper Neshoba
Regional Correctional Facility and officers employed by the facility alleging



       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 13-60479     Document: 00512633573     Page: 2   Date Filed: 05/16/2014


                                  No. 13-60479

claims of excessive force and deliberate indifference to his serious medical
needs. The district court dismissed his claims against the facility for failure to
state a claim. The claims against defendant Walker were dismissed for failure
to effect service of process.    Defendants Smoot and Scitz were granted
judgment as a matter of law during a jury trial proceeding. The jury returned
a verdict in favor of defendants Rudolph, Crockett, and Foster.         Hubbard
appeals.
      “This Court must examine the basis of its jurisdiction, on its own motion,
if necessary.” Mosley v. Cozby, 813 F.2d 659, 660 (5th Cir. 1987). Hubbard’s
claims against Captain Donald remain pending in the district court. Though
the defendants filed a suggestion of death and Hubbard failed to move to
substitute, the district court did not enter a judgment of dismissal as to the
claims against Donald.      See FED. R. CIV. P. 25(a).       We therefore lack
jurisdiction over Hubbard’s appeal. See 28 U.S.C. §§ 1291, 1292(a),(b); FED.
R. CIV. P. 54(b); Martin v. Halliburton, 618 F.3d 476, 481 (5th Cir. 2010).
      Accordingly, the appeal is DISMISSED for lack of jurisdiction.




                                        2